Mr. JUSTICE STENGEL, dissenting: I disagree with the majority opinion insofar as it holds that prosecution under counts III and VIII, which charge defendants with the offense of bribery, were barred by the statute of limitations. In People v. Liebling (1st Dist. 1976), 36 Ill. App. 3d 1073, 344 N.E.2d 520, the court stated that the limitations period for an offense may be extended by subsequent legislation so long as the accused is not entitled to an absolute bar from prosecution due to the expiration of the former limitations period as of the effective date of the legislative change. As noted in the majority opinion, the offense of bribery, formerly an indictable misdemeanor, subject to an 18-month limitations period, was reclassified as a felony subject to a 3-year limitations period with the passage of the Unified Code of Corrections, effective January 1, 1973. By application of Liebling, if the offense of bribery were committed after July 1, 1971, that offense would be subject to a 3-year limitations period because the former 18-month period would not have expired as of January 1, 1973, the effective date of the legislative change. Conversely, if the offense were committed prior to July 1, 1971, that offense would be subject to an 18-month limitations period because the effective date of the Unified Code of Corrections is after the expiration of the 18-month period. Here, counts III and VIII allege that the offenses were committed “between October 5, 1970, and September 17, 1971.” September 17, 1971, which is the last date alleged for the commission of the offenses, is the date on which the limitations period began to run. The Criminal Code of 1961, section 3 — 8 (Ill. Rev. Stat. 1975, ch. 38, par. 3 — 8) provides: “When an offense is based on a series of acts performed at different times, the period of limitation prescribed by this Article starts at the time when the last such act is committed.” Therefore, the 18-month limitations period had not expired as of the effective date of the Unified Code of Corrections, and these offenses are subject to three-year limitations period, which had not expired as of March 29, 1974, the date this indictment was returned. It appears the majority has concluded that the 18-month statute of limitations expired on April 5, 1972, which is 18 months after October 5, 1970. This interpretation seems to ignore the dates set forth in count III and count VIII which allege “between October 5, 1970 and September 17, 1971, ” and particularly the extension of time permitted by section 3 — 8. Defendants’ contention, which has been accepted by the majority, is that in dismissing counts III and VIII, the trial court must have found that the offenses were completed prior to July 1, 1971. However, it is apparent that the testimony at the hearing was directed to the question of when law enforcement personnel first became aware of the offenses charged in the indictment so as to determine whether prosecution was permitted under the extended limitations period of section 3 — 6(b) of the Criminal Code of 1961 (Ill. Rev. Stat. 1975, ch. 38, par. 3 — 6(b)). Prosecution of counts IV and VI, which alleged the commission of offenses on October 17,1969, depends on the availability of this extended limitations period, for otherwise prosecution is barred by the expiration of the general limitations period of section 3 — 5 of the Criminal Code. When prosecution for an offense depends on a statutory exception to the general limitations period, the State has the burden of alleging and proving facts which show the applicability of that exception. People v. Munoz (2d Dist. 1974), 23 Ill. App. 3d 306, 319 N.E.2d 98. Although prosecution under the other counts depended on the application of section 3 — 6(b) of the Criminal Code, the dates alleged in counts III and VIII bring each count, on its face, within the general limitations period and subject to prosecution without regard to the benefits of section 3 — 6(b). In the absence of contrary evidence, the dates alleged in these counts should be taken as true. See People v. Anderson (1930), 342 Ill. 290, 293, 174 N.E.2d 391. Based on the foregoing, I believe that the trial court erred in dismissing counts III and VIII.